Name: Commission Regulation (EC) No 1098/2002 of 24 June 2002 determining the extent to which applications lodged in June 2002 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  European construction;  economic geography
 Date Published: nan

 Avis juridique important|32002R1098Commission Regulation (EC) No 1098/2002 of 24 June 2002 determining the extent to which applications lodged in June 2002 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted Official Journal L 166 , 25/06/2002 P. 0010 - 0011Commission Regulation (EC) No 1098/2002of 24 June 2002determining the extent to which applications lodged in June 2002 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1899/97, of 29 September 1997, setting rules of application in the poultrymeat and egg sectors for the arrangements covered by the Europe Agreements with central and east European countries provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94(1), as amended by Regulation (EC) No 1043/2001(2) and in particular Article 4(5) thereof,Whereas:The applications for import licences lodged for the third quarter of 2002 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution,HAS ADOPTED THIS REGULATION:Article 11. Applications for import licences for the period 1 July to 30 September 2002 submitted under Regulation (EC) No 1899/97 shall be met as referred to in the Annex to this Regulation.2. Applications for import licences for the period 1 October to 31 December 2002 may be lodged pursuant to Regulation (EC) No 1899/97 for the total quantity as referred to in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 267, 30.9.1997, p. 67.(2) OJ L 145, 31.5.2001, p. 24.ANNEX>TABLE>